Citation Nr: 1122337	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a head injury with dizziness.

2.  Entitlement to service connection for a head injury with dizziness.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a loss of vision in the right eye and glaucoma as secondary to the head injury with dizziness.

4.  Entitlement to service connection for a loss of vision in the right eye and glaucoma as secondary to the head injury with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, found that no new and material evidence had been presented in order to reopen the Veteran's claims for entitlement to service connection for a head injury with dizziness, and for entitlement to service connection for loss of vision, glaucoma in the right eye, as secondary to a head injury with dizziness. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of entitlement to service connection for a head injury with dizziness and for loss of vision in the right eye and glaucoma as secondary to the head injury with dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for a head injury with dizziness and denied service connection for loss of vision, glaucoma in the right eye; the Veteran did not file a timely notice of disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the March 2004 rating decision relates, by itself or when considered with previous evidence of record, to unestablished facts necessary to substantiate the Veteran's claims to reopen entitlement to service connection for a head injury with dizziness and entitlement to service-connection for loss of vision, glaucoma in the right eye.


CONCLUSION OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the March 2004 rating decision sufficient to reopen the Veteran's claims for service connection for a head injury with dizziness and entitlement to service-connection for loss of vision, glaucoma in the right eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

The issues before the Board are whether the appellant has submitted new and material evidence to reopen his previously denied claims of entitlement to service connection for a head injury with dizziness and loss of vision in the right eye and glaucoma as secondary to the head injury with dizziness.

As noted above, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The Veteran contends that he was in a motor vehicle accident while on active duty in 1972 or 1973, and that he sustained a head injury and has had residual dizziness since that time.  His claim for entitlement to service connection for a head injury with dizziness was originally denied in February 1982, because the RO found that available records did not indicate that the Veteran received a head injury or condition causing dizziness while in the service.  In a June 2002 rating decision, the RO found denied the Veteran's claim, indicating that the Veteran's claim had not been reopened as the evidence reviewed in connection with his claim did not establish any relationship between residuals of a head injury with dizziness and any disease or injury during military service.  Finally, in the March 2004 rating decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for a head injury with dizziness.  The RO noted that the Veteran had submitted a statement indicating that he had received treatment for his head injury at the Vandenberg Air force Base while in service, but that the VA had already requested these records in 1981 and received a response that these records were not available.  The RO also noted that a request was made for all available service treatment records and that, again, a response was received that no records were on file.  In addition, the RO noted that there was no evidence in the Veteran's VA medical records that he had been treated for residuals of a head injury.   

Also in the March 2004 rating decision, the RO found that, with regard to his service connection claim for an eye disorder as secondary to his head injury, the Veteran's enlistment examination was the only record present in the claims file for his service treatment records, and that this did not reflect any eye disorder.  A negative reply was received regarding these records.  The RO noted that VA medical records reflected a diagnosis of glaucoma, that presumptive service connection was available for glaucoma, if shown within one year of discharge, but that there was no evidence of a diagnosis of glaucoma within one year of the Veteran's discharge from active duty.

The new evidence received since the March 2004 rating decision includes an October 2005 statement from a fellow service member, in which he recalled that he knew the Veteran drove his automobile frequently and that, while on active duty, the Veteran had been in a motor vehicle accident.  He indicated that the Veteran was out of work for a period of time and returned to work with his head bandaged.  In addition, the Veteran submitted a service treatment record dated in March 1972 or 1973, which reflects that the Veteran was in a motor vehicle accident.  As this evidence has not been considered prior to the March 2004 decision, it is considered new evidence.  In addition, this evidence pertains to an unestablished fact necessary to substantiate the claim, in that it tends to show that the Veteran was in a motor vehicle accident while in the service and that he sustained a head injury.  As such, the claim for entitlement to service connection for a head injury with dizziness is reopened.  With regard to his claim for entitlement to service connection for an eye disorder, as secondary to his head injury, since the claim for a head injury is being reopened, it follows that his claim for a disorder secondary to this injury would be reopened as well, as this opens up the possibility that his head injury may be service-connected, and therefore would provide new and material evidence to his claim for an eye injury secondary to it.


ORDER

As new and material evidence has been presented, the claim for entitlement to service connection for a head injury with dizziness has been reopened.

As new and material evidence has been presented, the claim for entitlement to service connection for an eye disorder as secondary to a head injury with dizziness has been reopened.


REMAND

As an initial matter, the Board notes that the Veteran has claimed entitlement to service connection for a loss of vision in the right eye and glaucoma as secondary due to his head injury.  The Veteran has not been informed about what he would need to show to establish service connection on a secondary basis, to include as due to aggravation.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran must be provided with this notice.

As noted above, the Veteran has claimed that he was in a motor vehicle accident in 1972 or 1973 and that he sustained a head injury.  He has contended that he was treated at Vandenberg Air Force Base after the accident.  The Veteran has reported that he has had dizziness since the accident, and that he has vision problems as a result of the head injury he sustained in the accident.  

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Board finds that additional development is warranted in this case to appropriately fulfill the duty to assist.  

The Veteran has submitted a favorable Social Security Administration disability decision, which indicates that he sustained a cervical spine injury in an accident in 1978, after this discharge from service.  The entire decision, including the medical records associated with the Veteran's Social Security Administration claim, is not part of the record.  As these records may be pertinent to the issue on appeal, they should be obtained.  

In addition, the Veteran's only service treatment records in the claims file are his enlistment Reports of Medical Examination and History.  It appears that the RO attempted to obtain the rest of the Veteran's service treatment records from the NPRC in 1981, when the Veteran initially filed his claim.  The response was that, after an extensive search, the records could not be found.  However, this request indicated that the accident occurred in 1973, but the Veteran has contended that it occurred in 1972 or 1973.  The Board notes that a letter from the NPRC, in response to a Congressional inquiry in March 2007, indicated that the Veteran's file had been loaned to the VA.  However, the Board finds that further efforts should be made to locate the Veteran's records.  It does not appear that the RO contacted his service department, the United States Marine Corps, or that they contacted the Vandenberg Air Force base directly.  On remand, the RO should take these actions to attempt to obtain these records, including the timeframes provided by the Veteran-that the accident occurred in March 1972 or March 1973.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(4)(2010).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since 1980, when he initially filed his service connection claim for a head injury, the Veteran has consistently provided lay evidence that he was in a motor vehicle accident in March 1972 or 1973.  In addition, the medical evidence of record shows that, in a May 2002 VA examination, the Veteran was reported that he had been in a motor vehicle accident in service and had suffered a head injury.  The examiner diagnosed post-traumatic mixed headache and chronic dizziness, likely post concussive syndrome with mixed headache and dizziness, and a history of grand mal seizures in past likely post traumatic seizures.  

The Board finds that, based upon the evidence in the record, the Veteran's claim warrants VA examinations, to determine whether he has residuals of a head injury with dizziness as a result of an in-service head injury and whether he has an eye disorder as a result of the residuals sustained from his head injury.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective notice pursuant to 38 C.F.R. § 3.310 (2010), that informs him of the evidence required to establish a secondary service connection claim, to include on the basis of aggravation in accordance with the holding in Allen, supra.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should request the appellant's service treatment records directly from his service department, the United States Marine Corps.  In addition, the AOJ should request the Veteran's medical records directly from the Vandenberg Air Force base.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile.

3.  After securing all outstanding records, the AOJ should schedule the appellant for a VA neurological examination to determine whether he has residuals of a head injury, to include dizziness, which are a result of a head injury sustained in an in-service motor vehicle accident in March 1972 or 1973.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should take a complete history from the Veteran with regard to his eye disorders and, for the purposes of this examination only, take the Veteran's reports of an in-service head injury as a result of a motor vehicle accident to be credible, and offer an opinion as to whether the Veteran has any neurological symptoms, including chronic dizziness, that are, at least as likely as not, residuals of his self-reported in-service head injury.  The examiner should comment on the evidence of record, including the May 2002 VA examination which reflects a diagnosis of post-traumatic mixed headache and chronic dizziness, likely post concussive syndrome with mixed headache and dizziness, and a history of grand mal seizures in the past likely post traumatic seizures.  If the etiology of neurological symptoms is attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

4.  Then, the AOJ should make arrangements for the Veteran to be afforded a VA eye examination, by an appropriate examiner, to determine whether the Veteran has an eye disorder which is due to or being aggravated by the residuals of his in service head injury.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner should take a complete history from the Veteran with regard to his eye disorders and, for the purposes of this examination only, take the Veteran's reports of an in-service head injury as a result of a motor vehicle accident to be credible.  Then the examiner should offer an opinion as to the current diagnosis of any eye disorder, and whether it is at least as likely as not (50 percent or more probability) that any diagnosed eye disorder is proximately due to, or the result of, his in-service head injury or the residuals of such an injury, and whether it is at least as likely as not (50 percent or more probability) the Veteran's head injury or its residuals have aggravated or accelerated any eye disorder beyond its natural progression.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

5.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


